                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CRIMINAL MINUTES – GENERAL                                      ‘O’

    II.         BACKGROUND

          A. Defendant’s Underlying Offense and Conviction

       Defendant is a 61-year-old citizen of Mexico without legal status to enter the United States.
Opp. at 2. On February 22, 2018, defendant was found in the United States despite having been
previously deported. Id. At the time, he was also on supervised release in a different illegal
reentry case. Id. By reentering, he violated the terms of that release. Id. at 2–3. On March 25,
2019, defendant pleaded guilty to a single count of being an undocumented alien in the United
States following deportation in violation of 8 U.S.C. §§ 1326(a), (b)(1) (“Section 1326”). Id. at
2.

       Prior to his offense in this case, defendant had been removed from the United States eight
times between 1994 and 2017. Id. at 3. He also had prior felony convictions including: (1) a
1992 conviction for second degree burglary; (2) a 1994 conviction for vehicular theft; (3) a 1996
conviction for grand theft of personal property; (4) a 2008 conviction for receiving stolen
property; (5) a 2011 conviction for illegal reentry; (6) a 2018 conviction for criminal threats; and
(7) a 2018 felony for receipt of stolen property exceeding $950. Id. at 3. Defendant had also
been convicted of numerous misdemeanors, including battery of a spouse and inflicting corporeal
injury on a spouse. Id. at 3–4. Many of these crimes had been committed after defendant had
illegally reentered the United States, while on supervised release, or while on parole. Id. at 4.

       At the time of his sentencing, defendant had a total offense level of 17 and was in criminal
history category V. Id. at 4. The presentence report calculated a sentencing guideline range of
46 to 57 months. Id. However, as part of defendant’s plea deal, the government moved for a
downward departure such that defendant’s offense level was reduced to 15 and, as a result, the
sentencing guideline range decreased to 36 to 46 months. Id. The Court further reduced the high-
end of the guideline range to 43 months in order to ensure defendant was credited for the first
three months of his imprisonment. Id. at 5. The Court then sentenced defendant to 40 months’
imprisonment. Id. at 5.

          B. Outbreak of COVID-19 and Defendant’s Illness

       On August 11, 2020, defendant was diagnosed with COVID-19 and placed in quarantine
isolation. Mot. at 2. According to defendant’s medical records, defendant denied having any
symptoms of COVID-19. Dkt. 38, Exh. E (“BOP Medical Records”) at 43. He was released from
isolation on September 19, 2020. Id. at 14. Defendant reports that, despite recovering from this
illness, he “now suffers from anxiety, stress and pains in his joints.” Mot. at 2. Defendant also
suffers from high blood pressure, type II diabetes, and high cholesterol. Mot. at 14; see BOP


CR-11 (10/16)                         CRIMINAL MINUTES – GENERAL                             Page 2 of 9
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                            CRIMINAL MINUTES – GENERAL                                     ‘O’

Medical Records at 24–25. Defendant has now received both doses of the Moderna mRNA-1273
COVID-19 vaccine. Dkt. 34-8, Opp., Exh. H (inmate immunization record).

       Currently, one inmate and no staff at FCI Victorville Medium I have active cases of
COVID-19, BOP, COVID-19: Coronavirus, https://www.bop.gov/coronavirus/ (last visited April
27, 2021), and the government reports that the facility has instituted a range of preventative
measures, including vaccinations for all inmates, Opp. at 7–9. According to the Centers for
Disease Control and Prevention (“CDC”), the Moderna vaccine, which defendant received, is
94.1% effective in preventing COVID-19 in people “who had no evidence of being previously
infected.”         CDC,    Moderna     COVID-19       Vaccine      Overview     and    Safety,
https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-vaccines/Moderna.html        (last
visited April 27, 2021).

      On October 5, 2020, defendant filed a request for compassionate release with the warden
of FCI Victorville Medium I. Dkt. 38-9, Opp., Exh. I. Defendant now moves for this Court to
reduce his sentence to time served, and to order his immediate deportation pending the conclusion
of U.S. Immigration and Customs Enforcement proceedings.1 Mot. at 3.

    III.        LEGAL STANDARD

      “A judgment of conviction that includes a sentence of imprisonment constitutes a final
judgment and may not be modified by a district court except in limited circumstances.” Dillon
v. United States, 560 U.S. 817, 824 (2010) (alterations omitted). “Compassionate release
provides an exception” to this general rule “in extraordinary cases.” United States v. Holden, No.
3:13-cr-00444-BR, 2020 WL 1673440, at *2 (D. Or. Apr. 6, 2020).

      Prior to December 21, 2018, “the Court could only reduce a sentence of imprisonment upon
a motion of the Director of the Bureau of Prisons[.]” United States v. Esparza, No. 1:07-cr-
00294-BLW, 2020 WL 1696084, at *1 n.1 (D. Idaho Apr. 7, 2020). But on December 21, 2018,
Congress enacted—and the President signed into law—the First Step Act of 2018, Pub. L. No.
115-391, 132 Stat. 5194 (“FSA”), “with the intent of ‘increasing the use and transparency of
compassionate release.’” United States v. Willis, 382 F. Supp. 3d 1185, 1187 (D.N.M. 2019).



         1
        At one point in his motion, defendant asserts that “[t]his Court should permit Petitioner
to complete his sentence on home confinement[.]” Mot. at 11. However, this Court lacks
authority to direct where defendant’s sentence will be served. United States v. Ceballos, 671 F.3d
852, 855 (9th Cir. 2011) (per curiam).

CR-11 (10/16)                        CRIMINAL MINUTES – GENERAL                            Page 3 of 9
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                             CRIMINAL MINUTES – GENERAL                                      ‘O’

Accordingly, the FSA now “permits defendants to bring their own motions for compassionate
release after first exhausting their administrative remedies with the Bureau of Prisons.” United
States v. Ayon-Nunez, No. 1:16-cr-00130-DAD, 2020 WL 704785, at *2 (E.D. Cal. Feb. 12,
2020). “Although relief under the statute is commonly referred to as ‘compassionate release,’
such relief is not limited to immediate release, but includes a reduction in sentence.” United
States v. Marks, No. 03-cr-06033-L, 2020 WL 1908911, at *3 n.3 (W.D.N.Y. Apr. 20, 2020).

       “Compassionate release is governed by 18 U.S.C. § 3582(c).” Willis, 382 F. Supp. 3d at
1187. The FSA modified Section 3582(c)(1)(A)(i) to allow for compassionate release when three
requirements are met: “First, as a threshold matter, the statute requires defendants to exhaust
administrative remedies. Second, a district court may grant compassionate release only if
‘extraordinary and compelling reasons warrant such a reduction’ and ‘such reduction is consistent
with applicable policy statements issued by the Sentencing Commission.’ Third, the district court
must also consider ‘the factors set forth in Section 3553(a) to the extent they are applicable.’”
United States v. Rodriguez, 424 F. Supp. 3d 674, 680 (N.D. Cal. 2019) (quoting 18 U.S.C. §
3582(c)(1)(A)(i)); see 18 U.S.C. § 3553(a) (“Section 3553(a)”). The FSA “grants broad
discretion to the district courts in providing relief[.]” Jones v. United States, No. 4:98-cr-10-01,
2020 WL 219311, at *3 (E.D. Va. Jan. 6, 2020).

    IV.         DISCUSSION

         A. Exhaustion of Administrative Remedies

       The Court “may entertain an inmate’s request for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A)(i) only (1) ‘after he has fully exhausted all administrative rights to appeal a
failure of the Bureau of Prisons to bring a motion’ on his behalf or (2) after ‘the lapse of 30 days
from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.’”
United States v. Cooper, No. 2:14-cr-00228-JAD-CWH, 2020 WL 2064066, at *2 (D. Nev. Apr.
29, 2020) (alterations omitted) (quoting 18 U.S.C. § 3582(c)(1)(A)). In addition, “[e]xhaustion
occurs when the BOP denies a defendant’s application[.]” United States v. Mondaca, No. 89-cr-
00655-DMS, 2020 WL 1029024, at *2 (S.D. Cal. Mar. 3, 2020) (citation omitted).

       Here, defendant contends that he has exhausted his administrative remedies, ostensibly
because he has received no response to his request for compassionate release, which was filed
more than 30 days before the filing of this motion. Reply at 3. The government appears to
concede that defendant has exhausted his administrative remedies. Accordingly, the Court finds
that defendant has satisfied the exhaustion requirement.




CR-11 (10/16)                         CRIMINAL MINUTES – GENERAL                              Page 4 of 9
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                            CRIMINAL MINUTES – GENERAL                                      ‘O’

         B. Extraordinary and Compelling Reasons

      Section 3582(c) “provides a path for defendants in ‘extraordinary and compelling
circumstances’ to be released from prison early.” Rodriguez, 424 F. Supp. 3d at 681 (quoting 18
U.S.C. § 3582(c)(1)(A)). “Congress provided no statutory definition of ‘extraordinary and
compelling reasons.’” United States v. Aruda, 993 F.3d 797, at *3 (9th Cir. 2021). Instead,
Congress tasked the Sentencing Commission with “promulgating general policy statements
regarding the sentencing modification provisions in section 3582(c)(1)(A),” including “what
should be considered extraordinary and compelling reasons for sentence reduction[.]” 28 U.S.C.
§ 994(t).

      The Sentencing Commission issued a policy statement regarding “Reduction in Term of
Imprisonment Under 18 U.S.C. § 3582(c)(1)(A)” at U.S.S.G. § 1B1.13. However, this policy
statement pre-dated the FSA, and the Ninth Circuit has now held that it is not an “applicable
policy statement[]” under Section 3582. Aruda, 993 F.3d at *3; see 18 U.S.C. § 3582(c)(1)(A)(i).
In so doing, the Ninth Circuit cited approvingly to the Fourth Circuit Court of Appeals’
conclusion that, in the absence of an applicable policy statement, “district courts are ‘empowered
… to consider any extraordinary and compelling reason for release that a defendant might raise.’”
United States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020) (quoting United States v. Brooker,
976 F.3d 228, 234–37 (2d Cir. 2020)) (alteration and emphasis in original). Nevertheless, the
Ninth Circuit advised that, although not binding, “[t]he Sentencing Commission’s statements in
U.S.S.G. § 1B1.13 may inform a district court’s discretion for § 3582(c)(1)(A) motions filed by
a defendant[.]” Aruda, 993 F.3d at *4.

       Defendant argues his having contracted COVID-19, the lingering health effects from that
illness, the threat of re-infection, the isolation to which inmates are subjected as a preventative
measure against the spread of COVID-19, his age and race, and his underlying health conditions
constitute extraordinary and compelling reasons for release. Mot. at 2–3, 11, 14. Defendant
expresses concern that, although he has recovered from his infection with COVID-19, “he will
likely suffer long-term damage that will make the virus even more dangerous the second time
around.” Id. at 10–11. Furthermore, defendant argues that vaccination does not eliminate all risk
of COVID-19 infection, particularly considering the threat of variant strands of SARS-CoV-2.
Reply at 8–9.

       The government responds that COVID-19 alone cannot constitute an extraordinary and
compelling circumstance, and that because defendant has been fully vaccinated, any risks related
to his underlying health conditions are significantly mitigated. Opp. at 15–16.

      On the one hand, defendant’s underlying health conditions and age put him at a higher risk
for serious illness from COVID-19. See CDC, COVID-19: People with Certain Medical
CR-11 (10/16)                        CRIMINAL MINUTES – GENERAL                             Page 5 of 9
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                              CRIMINAL MINUTES – GENERAL                                        ‘O’

Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html (last visited April 28, 2021) (type II diabetes and (possibly) hypertension
can increase the risk of severe illness from COVID-19; older adults are more likely to become
severely ill from COVID-19). Courts have found, in certain circumstances, that these risk factors,
combined with the threat of COVID-19 infection, give rise to extraordinary and compelling
reasons for release. See, e.g., United States v. Rodriguez, 451 F. Supp. 3d 392, 394 (E.D. Pa.
2020) (finding conditions including diabetes and high blood pressure, in combination with threat
of COVID-19, constituted extraordinary and compelling circumstances). Furthermore, while the
CDC does observe that racial and ethnic minorities are at increased risk from COVID-19, it
appears this increased risk is largely a function of increased exposure to the SARS-CoV-2 virus,
not necessarily increased risk once infected. See CDC, COVID-19: Health Equity Considerations
and Racial and Ethnic Minority Groups, https://www.cdc.gov/coronavirus/2019-
ncov/community/health-equity/race-ethnicity.html (last visited April 28, 2021) (listing
discrimination; healthcare access and use; occupation; education, income and wealth gaps; and
housing as factors that put racial and ethnic minorities at increased risk of contracting and
becoming severely ill from COVID-19). Accordingly, defendant’s race does not increase his
likelihood of severe illness in this case, because the social factors that increase the risk of exposure
for racial and ethnic minorities are not present in prison.

       On the other hand, defendant has already been infected, apparently with no symptoms. He
has also received a full vaccination. Vaccines have proven highly effective in preventing
COVID-19 illness, and other courts have found that defendants fail to establish extraordinary and
compelling reasons for release when they have received a vaccination, notwithstanding
underlying health conditions that otherwise might have posed an increased risk of severe illness
from the virus. See United States v. Del Rosario Martinez, No. 19-cr-5218-MMA, 2021 WL
956158, at *3 (S.D. Cal. Mar. 10, 2021) (“[T]he Court agrees with other district courts that
Defendant’s vaccination significantly mitigates the risk that she will contract COVID-19, much
less become seriously ill.” (quotation and alteration omitted)); United States v. Grummer, No.
08-cr-4402-DMS, 2021 WL 568782, at *2 (S.D. Cal. Feb. 16, 2021) (“Although Defendant
suffers from several chronic medical conditions, his vaccination significantly mitigates the risk
that he will contract COVID-19.”); United States v. Ballenger, No. CR 16-5535 BHS, 2021 WL
308814, at *5 (W.D. Wash. Jan. 29, 2021) (“[B]ecause [defendant] has already been infected and
vaccinated, his chronic medical conditions alone do not amount to an extraordinary and
compelling reason to warrant compassionate release.”). The Court therefore concludes that




CR-11 (10/16)                          CRIMINAL MINUTES – GENERAL                                Page 6 of 9
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                            CRIMINAL MINUTES – GENERAL                                      ‘O’

defendant’s vaccination significantly mitigates his risk of severe illness from COVID-19,
notwithstanding his underlying health conditions, age, race, and any threat of re-infection.2

      Additionally, the Court acknowledges that the efficacy of currently available COVID-19
vaccines against SARS-CoV-2 variants continues to be studied, and that it is possible that new,
more resistant variants will emerge. Nonetheless, according to the CDC, “studies suggest that
antibodies generated through vaccination with currently authorized vaccines recognize” the five
variants known in the United States. CDC, COVID-19: About Variants of the Virus that Causes
COVID-19, https://www.cdc.gov/coronavirus/2019-ncov/transmission/variant.html (last visited
April 28, 2021). As such, the presence of these variants does not alter the Court’s conclusion that
defendant’s vaccination significantly mitigates his risk of contracting severe COVID-19.

       Finally, defendant’s lingering COVID-19 symptoms and his temporary isolation as a result
of the BOP’s efforts to stem the spread of the disease at FCI Victorville Medium I do not give
rise to extraordinary and compelling circumstances. See United States v. Butov, No. CR 16-226
RSM, 2020 WL 5910063, at *5 (W.D. Wash. Oct. 6, 2020) (no extraordinary and compelling
circumstances where defendant suffered from “stress, anxiety, and chronic pain”); United States
v. Adkins, No. 19-cr-00651-BAS-1, 2020 WL 3058097, at *2 (S.D. Cal. June 9, 2020) (“[M]ental
health problems exacerbated by anxiety over COVID-19 is insufficient to rise to the level of
‘extraordinary and compelling’ circumstances.”).

       Accordingly, defendant has failed to establish extraordinary and compelling reasons for
release.

         C. Consistency with Section 3553(a) Factors

       To the extent that defendant has otherwise satisfied Section 3582(c)’s requirements, the
Court must further “consider the factors set forth in section 3553(a) to the extent they are
applicable[.]” United States v. Redd, No. 1:97-cr-00006-AJT, 2020 WL 1248493, at *8 (E.D.
Va. Mar. 16, 2020). These factors include: “the nature and circumstances of the offense and the
history and characteristics of the defendant; the need for the sentence imposed; the kinds of



         2
         The Court acknowledges that, as defendant has argued, some courts have found that the
threat of re-infection with COVID-19, combined with underlying health concerns, can constitute
extraordinary and compelling reasons for release. See, e.g., United States v. Watson, No. 3:18-
cr-00025-MMD-CLB-1, 2020 WL 4251802, at *2 (D. Nev. July 22, 2020). However, these cases
are distinguishable because the defendants there had not received COVID-19 vaccinations.

CR-11 (10/16)                        CRIMINAL MINUTES – GENERAL                             Page 7 of 9
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                             CRIMINAL MINUTES – GENERAL                                       ‘O’

sentences available; the kinds of sentence and the sentencing range established in the Guidelines;
any pertinent policy statement issued by the Sentencing Commission; the need to avoid
unwarranted sentence disparities among defendants with similar records who have been found
guilty of similar conduct; and the need to provide restitution to any victims.” United States v.
Carty, 520 F.3d 984, 991 (9th Cir. 2008) (en banc) (citing 18 U.S.C. § 3553(a)(1)–(7)).

        Defendant contends that his offense is non-violent and one with no direct victim. Reply at
10. He further contends that his prior convictions largely occurred in the 1990s and early 2000s,
and that, in any event, he does not pose a danger to the community because he will be deported.
Id. at 10–11. Defendant argues he will not return to the United States, despite his history of illegal
reentry, because his current sentence is longer than he can tolerate, and he is afraid of contracting
COVID-19 in a United States prison. Id. at 11. Defendant further contends his age and
underlying conditions weigh in favor of granting release. Id. at 12. Defendant argues the sentence
imposed is unnecessary because serving it has become more onerous in light of COVID-19. Id.
Finally, defendant contends he has already completed a significant portion of his sentence and,
in any event, deportation is a severe punishment. Id. at 12–13.

      The government responds that the facts of the case and defendant’s lengthy criminal history
weigh against release. Opp. at 22. Furthermore, the government contends the Court already
considered mitigating factors in imposing a sentence below the guideline range. Id. If
defendant’s motion were granted, he would serve roughly 26 months’ imprisonment, which is
below both the initial sentencing guidelines and the reduced sentencing guidelines applied by the
Court. Id. at 24. Finally, the government argues that defendant remains a danger to the
community. Id. at 17. The government notes defendant’s lengthy criminal history, including
domestic violence, his repeated violations of parole or supervised release, and, significantly, his
repeated illegal reentries to the United States. Id. at 18–19.

      First, the nature and circumstances of the offense and defendant’s history and
characteristics weigh against release. Although a conviction under Section 1326 is not necessarily
a conviction for a violent crime, in this case, the prosecution—both in its information and plea
agreement—relied on defendant’s prior felony convictions to convict him of violating Section
1326(b)(1) and to impose the sentencing enhancement afforded by that section. As such,
defendant’s conviction under Section 1326(b)(1) indicates he is a danger to the community.
Furthermore, it remains the case that his offense here was one of many crimes committed by
defendant, often while on supervised release or probation. And although defendant is now 61
years old, he committed several offenses, including the crime of conviction here, just three years
ago. Finally, defendant’s sentence already reflects several downward adjustments from the initial
sentencing guideline range, and serving only a portion of this sentence would be insufficient.


CR-11 (10/16)                         CRIMINAL MINUTES – GENERAL                               Page 8 of 9
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                             CRIMINAL MINUTES – GENERAL                                   ‘O’

Accordingly, the Court finds that early release would be inconsistent with the factors enumerated
in Section 3553(a).

    V.          CONCLUSION

     In accordance with the foregoing, the Court DENIES defendant’s motion for
compassionate release.

         IT IS SO ORDERED.
                                                                       00    :    00
                                            Initials of Deputy Clerk        CMJ




CR-11 (10/16)                        CRIMINAL MINUTES – GENERAL                           Page 9 of 9
